Citation Nr: 0412053	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  00-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, with history of concussion, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with history of anxiety neurosis, 
currently evaluated as 30 percent disabling. 

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran reportedly served on active duty in the U.S. 
Marine Corps from August 1950 to March 1952, and in the U.S. 
Air Force from June 1956 to October 1974, when he retired.  
He also had additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 decision by the RO in Roanoke, 
Virginia which, in pertinent part, granted a 30 percent 
rating for service-connected anxiety neurosis, denied an 
increase in a 10 percent rating for service-connected 
cervical pain, and denied entitlement to a TDIU rating.  In 
May 2001, the Board remanded the case to the RO for further 
evidentiary development.  In a January 2004 supplemental 
statement of the case, the RO granted a 20 percent rating for 
degenerative joint disease of the cervical spine, with 
history of concussion, and recharacterized the veteran's 
service-connected psychiatric disorder as PTSD with history 
of anxiety neurosis.  The case was subsequently returned to 
the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's PTSD with history of anxiety neurosis is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to various symptoms. 

3.  The veteran's degenerative joint disease of the cervical 
spine, with history of concussion, is manifested by no more 
than moderate limitation of motion of the cervical spine.  
Forward flexion is limited to 20 degrees, and the combined 
range of motion of the cervical spine is 185.  There is no 
evidence of abnormal spinal contour.
 
4.  The veteran's service-connected disabilities include PTSD 
with history of anxiety neurosis (rated 30 percent), 
degenerative joint disease of the cervical spine, with 
history of concussion (rated 20 percent disabling), acne 
(rated 10 percent), right ureteral calculus (rated 
noncompensable), hemorrhoids (rated noncompensable), 
bilateral hearing loss (rated noncompensable), and hiatal 
hernia (rated noncompensable).  

5.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD with history of anxiety neurosis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Codes 9400, 9411 (2003).

2.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine, with 
history of concussion have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5290 (2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Code 5242)).  

3.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following steps:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  With regard to number 4, the 
General Counsel has held that the Court's statement that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VAOPGCPREC 1-2004 (2004).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The record reflects that the veteran and his representative 
were provided with letters dated in September 2001, June 2002 
and May 2003, as well as a June 2000 statement of the case 
and a January 2004 supplemental statement of the case that 
collectively provided notification of the information and 
medical evidence necessary to substantiate these claims.  The 
documents specifically indicated what steps VA would make and 
what was required of the veteran and what evidence the VA 
would obtain.  Quartuccio v. Principi 16 Vet. App. 183 
(2002).  The RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
veteran has been afforded the opportunity for VA examinations 
during the course of these claims.  

The Board notes that the September 2001, June 2002 and May 
2003 letters were mailed to the veteran subsequent to the 
appealed rating decision in violation of the holding in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  In this regard, the Board 
notes the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  All identified pertinent evidence has been 
obtained.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  As such, the Board 
finds that the VA has satisfied its duties to notify and 
assist the veteran, and adjudication of this appeal poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The veteran's established service-connected disabilities 
include PTSD with history of anxiety neurosis (rated 30 
percent disabling), degenerative joint disease of the 
cervical spine, with history of concussion (rated 20 
percent), acne (rated 10 percent), right ureteral calculus 
(rated noncompensable), hemorrhoids (rated noncompensable), 
bilateral hearing loss (rated noncompensable), and hiatal 
hernia (rated noncompensable).  His combined disability 
rating is 50 percent.

Review of the claims file reveals that the veteran was paid 
VA education benefits for a several year period while 
pursuing college level training in business management.  He 
reported on VA examination in September 1984 that he 
completed college in business administration in 1979 and that 
he had been working as the manager of a trailer park since 
1975.  His other source of income was [military] retirement.  
According to private medical records, dated in December 1995, 
the veteran reported that he was the owner of a mobile home 
park.  

In a February 1975 rating decision, the RO established 
service connection for anxiety neurosis (rated 10 percent), 
and for neck pain, residual of head injury with brain 
concussion (rated 10 percent).

VA outpatient medical records from 1999 to 2000 show ongoing 
treatment for complaints of anxiety and episodic neck pain.  
The veteran received physical therapy for his neck 
disability.  An April 1999 annual assessment reflects that 
the veteran was currently taking diazepam, sertraline, and 
trazodone, and occasional Tylenol.  He denied any psychiatric 
hospitalizations.  It was noted that the veteran was followed 
in the mental hygiene clinic for a long history of 
generalized anxiety disorder, and that he lived with his wife 
in his own home.  He was described as very stable.  On 
physical examination performed that day, the veteran had 
normal motion of the neck.  On mental status examination, his 
mood was euthymic, and he had minimal anxiety.  The Axis I 
diagnosis was generalized anxiety disorder, stable with 
treatment, and the global assessment of functioning (GAF) 
score was 65.

In November 1999, the veteran submitted claims for increased 
ratings for his service-connected psychiatric disorder and 
neck disability, and a claim for a TDIU rating.  He enclosed 
an application for increased compensation based upon 
unemployability (VA Form 21- 8940).  He stated, over his 
signature, that his psychiatric disorder prevented him from 
securing or following any substantially gainful occupation, 
and that his disability affected full-time employment in 
1976.  He said he last worked full-time in 1976 and "became 
too disabled to work in 1976."  He reported that he worked 
at H&R Block until 1976 (he did not provide a beginning date 
for this job).  He related that he left his last job because 
of his disability, and that he had not tried to obtain 
employment since he became too disabled to work.  He said he 
had completed high school, and had "no additional education 
or training."  

At a December 1999 VA general medical examination, the 
veteran reported that he had intermittent neck pain over the 
years, but recently had continuous pain in the cervical neck 
when moving his neck.  If he made a quick turn with his neck, 
it hurt constantly, especially on the right.  He took Tylenol 
for the pain, had had physical therapy, and performed daily 
stretching exercises but did not feel that this treatment had 
helped.  The veteran complained of intermittent acne, which 
he felt was related to nerves.  He was not currently taking 
any medication for this complaint.  He gave a history of 
kidney stones in 1951 and 1976, and said he had a prostate 
problem.  He drank a gallon of water daily, had some problems 
with starting urination, and did not empty his bladder.  He 
reported hemorrhoids flare-ups with pain, and used over-the-
counter rectal suppositories, which were effective.  He had 
bleeding only once since 1957.  

On examination, the veteran had no acne or skin rashes.  The 
veteran complained of pain in the sternocleidomastoid muscle 
when turning his head toward the right.  There was no 
tenderness to palpation of the cervical neck.  Range of 
motion of the neck was as follows:  forward flexion from 0 to 
30 degrees, extension from 0 to 30 degrees, right flexion 
from 0 to 30 degrees, with pain on the right side of the 
neck, left flexion from 0 to 40 degrees, right rotation from 
0 to 40 degrees, and left rotation from 0 to 55 degrees.  
There was good anal sphincter tone, with small external 
hemorrhoids, no tenderness, and no internal hemorrhoids.  The 
prostate was smooth, and slightly enlarged, with no nodules 
or tenderness.  Laboratory tests were normal.  An X-ray study 
of the cervical neck showed spur formation below the level of 
C2.  Disc spaces beginning at C2-C3 and below were narrowed.  
The diagnoses were history of calculus, with a benign 
examination, benign prostatic hypertrophy, small external 
hemorrhoids, history of chronic acne with no current flare-
up, and cervical spondylosis with disc space narrowing from 
C2-C7.

At a December 1999 VA psychological examination, the examiner 
noted that the veteran was married and living with his wife.  
He was unemployed and reportedly last worked about four years 
ago.  He stated that he quit his job due to neck pain and 
anxiety about having to do certain tasks required in his job.  
He worked on a part-time basis helping out in a mobile home 
park, about 3 to 31/2 days per week, from 1974 to 1994.  He 
related that he quit his job in 1994 and began drawing 
benefits from the Social Security Administration (SSA) when 
he turned 62.  He stated that prior to this job, he was in 
the Air Force.  

The veteran complained of feeling nervous about half the 
time.  When nervous, he felt jittery, tense, and restless, 
and had sweaty palms.  He did not report any panic attacks or 
obsessional rituals.  He reported feeling depressed about 
half the time, and gave a history of crying spells.  He 
denied suicidal ideation but said that at times he would not 
mind dying.  He denied a current wish to die.  He denied 
feeling hopeless, low in energy, or lacking in interests.  He 
enjoyed playing golf and watching sports and car racing on 
television.  He reported middle insomnia and said he only 
averaged about four hours of sleep per night.  He felt that 
poor sleep was his biggest problem.  His appetite was 
adequate and his weight was stable.  He said he had been more 
irritable for the past four to five years and had occasional 
homicidal thoughts.  He denied any history of violence toward 
others, and his impulse control was adequate.  He denied 
hallucinations and delusions.  He tended to be suspicious and 
distrustful of others, but not extremely so.  He had a 
history of alcoholism with binge drinking.  He denied current 
abuse of alcohol and said he did not use illegal drugs.  He 
said he had friends, liked to socialize with others, and 
generally felt at ease with people.  He was currently taking 
diazepam, sertraline, and trazodone, but was not currently 
receiving counseling.  He saw his doctor every 2 to 3 months.

On examination, the veteran's dress, grooming, and hygiene 
were good.  He was alert and oriented.  Behavior was 
appropriate and cooperative, and he was talkative.  Mood was 
anxious, and he appeared to be tense and restless and had 
sweaty hands.  Eye contact was good, and speech was clear, 
relevant, and logical.  Affect was appropriate and normal in 
range.  Psychomotor activity was within normal limits.  No 
psychotic abnormalities were noted.  Insight was fair, memory 
was intact, and concentration was adequate.  His fund of 
general information, abstract thinking, and judgment were 
intact.  He appeared to be competent for VA purposes.  The 
diagnosis was anxiety neurosis.

At a December 1999 VA examination, audiometric testing 
revealed that pure tone decibel thresholds were recorded at 
1,000, 2,000, 3,000 and 4,000 hertz as 5, 15, 20, and 40 
respectively, in the right ear; and 15, 25, 30, and 45 in the 
left ear.  Speech discrimination was 92 percent in the right 
ear, and 92 percent in the left ear.  It was noted that the 
veteran wore hearing aids.

By a letter dated in March 2000, the SSA indicated that the 
veteran was currently receiving SSA retirement benefits, and 
had not filed for disability benefits.  The SSA indicated 
that it had no medical records regarding the veteran.

By a statement dated in March 2000, the veteran reported his 
work history.  He said that from November 1974 to January 
1976 he did odd jobs at a trailer park.  He worked for H&R 
Block from January to March 1976.  He worked at a trailer 
park from March 1976 to 1994, performing a variety of repair 
and maintenance jobs for various individuals, and said he was 
"paid under the table."

By a letter dated in December 2000, the veteran's treating VA 
psychiatrist indicated that she had treated the veteran for 
three years with medication and supportive therapy.  She 
noted that the veteran had previously been diagnosed with 
generalized anxiety disorder, but that the current diagnosis 
was PTSD.  She stated that despite compliance with all 
treatment including medications, his condition had 
progressively worsened over the past few years, and he was 
totally unable to work.  She said the likelihood that he 
would be able to be gainfully employed in the future in any 
capacity was zero.  She said that the disabling symptoms were 
primarily problems in being unable to interact with others in 
any way that might involve communication, as well as 
irritability, exaggerated startle, extreme hypervigilance, 
daily intrusive recollections of his Vietnam experiences, and 
nightly recurring nightmares of his Vietnam experiences.  She 
said he was very isolated from others and struggled with 
thoughts of suicide.  She opined that he was permanently and 
totally disabled.

In May 2001, the Board remanded the case to the RO, primarily 
for VA examinations, as well as an up-to-date work history 
from the veteran.

VA outpatient treatment records dated in 2000 reflect ongoing 
treatment for a variety of conditions, including PTSD and 
hearing loss.  Records reflect that the veteran was using 
hearing aids.  A December 2000 VA psychiatry note from the 
doctor who wrote the December 2000 letter described above, 
reflects that the veteran had been without medications for a 
few months, and subsequently thought of suicide.  His 
sertraline was restarted.

In October 2001, the RO received a statement from the veteran 
regarding his work history.  He related that from 1975 to 
1988 he picked up trash on trash pick-up day.  He said that 
in return he received free lot rent for his mobile home.  He 
stated that from 1988 to 1989, and in 1991, he helped a man 
set up mobile homes.  He said that after 1992, he was 
considered too old to do the kind of work he was qualified to 
do, which he stated was labor jobs.  He stated that he had 
interviews with various companies, and was never hired.

VA outpatient treatment records dated from 2001 to 2003 
reflect ongoing treatment for PTSD.  A November 2001 VA 
psychiatry note reflects that the veteran reported that the 
recent terrorist attacks had exacerbated his psychiatric 
symptoms.  He complained of persistent sweaty palms, frequent 
nightmares, easy irritability, extreme hypervigilance, and 
difficulty getting along with many people.  The psychiatrist 
opined that the veteran's neck injury combined with his PTSD 
rendered him incapable of working.  The Axis I diagnoses were 
PTSD, major depression, and history of alcohol abuse.  The 
GAF score was 35/40.  In a March 2002 psychiatrist's note, 
the examiner indicated diagnoses of PTSD, with exacerbation, 
and alcohol abuse, and a GAF score of 20.  An April 2002 
primary care note reflects that the veteran was seen for an 
annual assessment; he was described as very stable.  His 
speech was logical and linear, his mood was neutral, and his 
cognition was intact.  There were no hallucinations, ideas of 
reference or delusions.  There was no suicidal or homicidal 
ideation. The Axis I diagnoses were PTSD, stable, and alcohol 
dependence.  The GAF score was 60.

By a letter dated in June 2002, the veteran's former 
representative stated that he had received VA medical 
treatment for his service-connected disability, and had not 
engaged in successful gainful activity since prior to the 
mid-1990s.

An August 2002 VA psychiatry note reflects that the examiner 
characterized the veteran's PTSD as severe; she also 
diagnosed alcohol dependence in remission, and chronic 
dysthymia.  The GAF score was 35.  In a November 2002 note, 
the examiner indicated that the veteran's behavior was tense, 
and he was tearful only once.  His thought process was 
logical and coherent, without flight of ideas of loosening of 
associations. He denied hallucinations, ideas of reference, 
grandiosity, and paranoia.  He denied suicidal or homicidal 
ideation, his memory was intact, and judgment and insight 
were present.  The Axis I diagnoses were PTSD and depression, 
and the GAF score was 35.  A May 2003 primary care note 
reflects that the veteran was seen for an annual assessment; 
the examiner noted that the veteran was essentially stable 
but the recent Mideast war had been difficult for him.  It 
was noted that his exercise was limited to golf.  On mental 
status examination, he was alert and oriented times four.  
His speech was logical and linear, his mood was euthymic, and 
cognition was intact.  There were no delusions, paranoia, or 
ideas of reference.  He occasionally heard his own voice 
speaking to him.  There was no suicidal or homicidal 
ideation.  He was pleasant and cooperative.  On physical 
examination, his neck was supple.  The Axis I diagnoses were 
PTSD, stable, and alcohol dependence.  The GAF score was 60.

VA outpatient records in 2003 reflect treatment for PTSD, and 
mention the possibility of Antabuse therapy for alcohol 
dependence.  

At a July 2003 VA examination of the veteran's cervical 
spine, the veteran complained of intermittent neck problems 
for years, but now had difficulty moving his neck.  When he 
made a quick turn the back of his neck hurt.  Pain increased 
with cold weather.  He also reported numbness and tingling 
into the right arm.  He took Naprosyn for this condition, and 
said that physical therapy and home neck exercises had not 
helped.  He said he had to turn his "entire body" rather 
than just his neck, when driving a car.  He stated that he 
was unemployed.  

On examination, palpation to the cervical neck caused pain.  
Range of motion for the cervical spine was as follows:  
forward flexion from 0 to 20 degrees, with complaints of pain 
in the lower neck, extension from 0 to 30 degrees with pain 
in the posterior neck, right flexion from 0 to 25 degrees 
with pain in the posterior neck, over the trapezius and 
numbness and tingling down the right arm (the numbness ended 
with returning the neck to normal position, left flexion was 
performed to 35 degrees with complaints of pain in the 
posterior neck, right rotation from 0 to 35 degrees, and left 
rotation was from 0 to 40 degrees.  The examiner indicated 
that these ranges of motion were all active, passive, and 
after fatiguing, and was all performed with pain.  A gross 
neurological examination was normal with normal reflexes in 
the upper extremities.  Sensation to pinprick and light touch 
was normal, except for complaints of tingling down the right 
arm, which was consistent with an X-ray finding of moderate 
right neural foraminal narrowing.  An X-ray study of the 
cervical spine showed moderate disc degeneration from C3-C4 
to C6-C7 with mild to moderate bilateral neural foraminal 
narrowing.  The diagnosis was moderate degenerative joint 
disease of the cervical spine.

At a July 2003 VA psychological examination, the examiner 
noted that the claims file had been reviewed.  The veteran 
reported ongoing VA psychiatric outpatient treatment since 
1996; he said he was seen approximately every two months.  He 
denied receiving psychotherapy or counseling.  He reported 
that he was currently taking hydroxyzine for sleep, 
sertraline for depression, and clonazepam and risperidone for 
anxiety and irritability.  He said that he had taken 
sertraline for ten years, and that it helped him 
significantly.  He said his anxiety had been significantly 
reduced by his medications.  He related that from 1974 to 
1995, he was a part-time maintenance person at a trailer 
park; he stated that he could not find a regular job, as 
there was not much to choose from during those years.  He 
said he had not been employed since 1995, and that after 
military service, he attended community college for 
approximately 5 years.  He stated that he had been married to 
the same woman for fifty years.  He related that the marriage 
had its problems throughout the years, and that there were 
infidelities on both sides in the past.  He said that 
currently they basically tolerated each other.  In recent 
years, he had a history of homicidal thinking toward her as 
well as threatening her with a knife.  Reportedly this 
related back to his dwelling on her infidelities.  He 
reported very positive satisfying social relationships, often 
engaging in activities with other people with no problems.  
For example he played golf with his wife and friends, riding 
a motorcycle to many places, went out dancing each Saturday 
night, and to karaoke on Friday nights.  He reported drinking 
binges every 4 to 5 months.  He denied a history of 
assaultiveness with others.  He denied a history of suicide 
attempts.  

The examiner stated that in summary, the veteran's post-
military functioning had been characterized by good social 
relationships and leisure pursuits, periodic substance abuse, 
problematic marital relationships and marginal employment.  
On mental status examination, there was no impairment of 
thought processes or communication.  Delusions and 
hallucinations were denied.  Eye contact was adequate.  He 
reported periodic suicidal ideation approximately once every 
6 months, but he currently denied suicidal thinking.  
Homicidal thoughts had been present in the past, but not 
currently.  He was able to maintain personal hygiene and 
activities of daily living.  He was fully oriented, and 
complained of mild memory loss.  No obsessive or ritualistic 
behavior was noted.  His speech was within normal limits.  He 
denied panic attacks.  With respect to depression, he said 
his medications helped immensely.  He denied significant 
sadness, hopelessness, feelings of failure, and anhedonia; he 
said he received pleasure from many activities in life. His 
affect was within normal limits, and crying was minimal.  
With respect to anxiety, he denied significant worry.  He 
said impulse control had been adequate recently, though in 
the past couple of years he had been very impulsive regarding 
threats toward his wife and binge drinking.  Sleep impairment 
was significant; he said he slept 3 hours per night with the 
help of medication.  He stated that his sleep was impaired 
because he often dwelled on his past war experiences, and due 
to the current war.

The diagnoses were PTSD, major depressive disorder, in 
partial remission, and alcohol abuse, in partial remission.  
The examiner indicated that the veteran's psychosocial 
functioning appeared to be mildly impaired as his sleep was 
markedly diminished and he had some distress over memories 
and thoughts of Vietnam.  Irritability, poor concentration, 
and hyperstartle were also present.  The examiner opined that 
the veteran's PTSD, while present, was not as severe as 
described by his psychiatrist in a "2002" letter.  Where 
she reported that he could not interact with others, the 
veteran currently reported that he often socialized easily 
while dancing or playing golf.  While the psychiatrist 
reported significant hypervigilance, the veteran currently 
denied such symptoms.  While she reported that he suffered 
from nightly nightmares, he currently reported having 
nightmares approximately every 6 months and he did not appear 
extremely isolated.  He currently reported that his 
depressive symptoms were markedly improved and denied most 
anxiety symptoms not related to PTSD, suggesting no evidence 
of generalized anxiety disorder at present.

By a letter to the veteran dated in October 2003, the RO 
informed him that his former representative was no longer 
authorized to represent veterans before the VA.  He was 
provided with an opportunity to appoint another 
representative.  He did not respond.

In a January 2004 supplemental statement of the case, the RO 
granted a 20 percent rating for degenerative joint disease of 
the cervical spine, with history of concussion, and 
recharacterized the veteran's service-connected psychiatric 
disorder as PTSD with history of anxiety neurosis.  

Analysis

Increased Ratings

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.

Increased Rating for PTSD with History of Anxiety Neurosis

The veteran contends that his service-connected psychiatric 
disorder is more disabling than currently evaluated.

The RO has rated the veteran's service-connected PTSD with 
history of anxiety neurosis as 30 percent disabling under the 
general rating formula for mental disorders.  

A mental disorder is rated 30 percent disabling when it 
results in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A rating of 
50 percent is assigned where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9400 (generalized anxiety disorder) and 
Code 9411 (PTSD) (2003).

Initially, the Board notes that the clinical findings of the 
veteran's treating psychiatrist differ markedly from those of 
the veteran's primary care provider and VA examiners.  
Specifically, the treating psychiatrist has found the 
veteran's psychiatric symptoms to be much more severe than 
the other examiners do.   However, as explained below, the 
Board determines that the findings and opinions of the 
examiners are more probative than those of the treating 
physician, since they are more consistent with other evidence 
contained in the file.  In this regard, it appears from the 
record that the veteran provided information about his 
functioning, work history, and social interactions that 
differ significantly from that recorded elsewhere.  

With regard to the veteran's occupational status, he has 
variously reported that he became too disabled to work in 
1976, or that his last employment was in the mid-1990s as a 
part-time maintenance worker in a trailer park.  However, 
other evidence of record shows that he described himself as 
the manager and/or owner of a mobile home park, until the 
mid-1990s when he apparently retired from his job when he 
began receiving SSA retirement benefits.  With regard to his 
social status, the record indicates that the veteran has 
several social contacts and enjoys social activities and 
hobbies.  He has been married to the same woman for fifty 
years, and still lives with her, although the marriage has 
had its difficulties.

The psychiatric symptoms reported by the veteran include 
anxiety, sleep impairment, depression, irritability, poor 
concentration, nightmares, hyperstartle, and occasional 
suicidal ideation.  The veteran has never been hospitalized 
for his service-connected psychiatric disorder.  At the time 
of his July 2003 VA PTSD examination, the examiner indicated 
that the veteran's PTSD was not as severe as described by his 
psychiatrist, and his psychosocial functioning appeared to be 
mildly impaired.  The diagnoses were PTSD, major depressive 
disorder, in partial remission, and alcohol abuse, in partial 
remission.  In addition, the veteran reported that his 
psychiatric symptoms were significantly improved with his 
current medications.

The Board finds that a 30 percent rating is proper for the 
veteran's service-connected psychiatric disorder, as it 
produces occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to various symptoms, and such 
supports and increased rating to the 30 percent level.  

Few of the typical symptoms listed in the criteria for a 50 
percent rating are shown (including in examinations by the 
veteran's treating psychiatrist), nor has it been 
demonstrated that the veteran's PTSD results in the 50 
percent rating requirement of occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.  Impairment from PTSD more nearly 
approximates the criteria for a 30 percent rating than the 
criteria for a 50 percent rating, and thus the lower rating 
of 30 percent is appropriate.  38 C.F.R. § 4.7 (2003).

The preponderance of the evidence is against the veteran's 
claim for an increased rating for PTSD with history of 
anxiety neurosis.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Increased Rating for Degenerative Joint Disease of the 
Cervical Spine, 
with History of Concussion

The veteran contends that his service-connected degenerative 
joint disease of the cervical spine, with history of 
concussion, is more disabling than currently evaluated.

The appellant's cervical spine disorder includes arthritis.  
Arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 (2003).  

During the course of this appeal, the rating criteria for 
spine disorders were changed effective September 26, 2003.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243)).  The new criteria are only 
applicable to the period of time since their effective date.  
VAOPGCPREC 3-2000.  See also VAOPGCPREC 7-2003.  The RO has 
evaluate the veteran's cervical spine disability under both 
the new and old rating criteria.

Under the old rating criteria, limitation of motion of the 
cervical spine is rated as 10 percent when slight, 20 percent 
when moderate, and 30 percent when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2003).

Under the revised rating criteria, the veteran's service-
connected cervical spine disability is rated under the 
general rating formula for diseases and injuries of the 
spine.  Under this formula, degenerative arthritis of the 
spine (Code 5242) is rated as follows with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent rating is 
warranted when forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine is not 
greater than 170 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is assigned when 
forward flexion of the cervical spine is 15 degrees or less, 
or there is favorable ankylosis of the entire cervical spine.  
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5242)).  

Note (1) following the general rating formula reflects that 
for VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  Note (4) 
provides that each range of motion measurement is to be 
rounded to the nearest five degrees.

The treatment records, as well as the 1999 and 2003 VA 
examinations, show complaints of pain and limitation of 
motion of the cervical spine, although recent outpatient 
treatment records do not show treatment for this disability.  
The July 2003 VA examination reflects that the veteran had 
pain on motion of his cervical spine.  Range of motion was as 
follows:  forward flexion from 0 to 20 degrees, with 
complaints of pain in the lower neck, extension from 0 to 30 
degrees with pain in the posterior neck, right flexion from 0 
to 25 degrees with pain in the posterior neck, over the 
trapezius and numbness and tingling down the right arm (the 
numbness ended with returning the neck to normal position, 
left flexion was performed to 35 degrees with complaints of 
pain in the posterior neck, right rotation from 0 to 35 
degrees, and left rotation was from 0 to 40 degrees.  

When the cervical spine disability is evaluated under the old 
rating criteria, and in light of all the medical records, 
including reported degrees of motion of the cervical spine, 
and the effects of pain on use (38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995)), the Board 
finds that the appellant's degenerative joint disease of the 
cervical spine is productive of no more than moderate 
limitation of motion, warranting a 20 percent rating under 
Code 5290.  The evidence does not demonstrate severe 
limitation of motion of the cervical spine as required for an 
even higher rating.

When the cervical spine disability is evaluated under the new 
rating criteria, no more than a 20 percent rating is 
warranted, as the medical evidence does not show that the 
veteran has forward flexion of the cervical spine which is 
less than 15 degrees.  Moreover, the combined range of motion 
of the veteran's cervical spine is 185, and there is no 
ankylosis of the cervical spine.  68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5242)).  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for degenerative joint disease 
of the cervical spine with history of concussion.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra. 

TDIU Rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b) (2003).  

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities nor 
advancing age may be considered.  38 C.F.R. § 4.19 (2003).

The focus of a TDIU claim is on whether the service-connected 
conditions would render it impossible for the average person 
to follow a "substantially gainful occupation."  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran's established service-connected disabilities 
include PTSD with history of anxiety neurosis (rated 30 
percent), degenerative joint disease of the cervical spine, 
with history of concussion (rated 20 percent), acne (rated 10 
percent), right ureteral calculus (rated noncompensable), 
hemorrhoids (rated noncompensable), bilateral hearing loss 
(rated noncompensable), and hiatal hernia (rated 
noncompensable).  His combined disability rating is 50 
percent.  38 C.F.R. § 4.25 (2003).  As the veteran does not 
have a service-connected disability that is individually 
evaluated at 60 percent or higher or a combination of 
service-connected disabilities with a combined disability 
evaluation of 70 percent with at least one rated as 40 
percent disabling, the Board concludes that a TDIU is not 
warranted on a schedular basis.  See 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2003). Accordingly, the Board must 
determine whether the veteran is entitled to a referral for 
consideration of a TDIU on an extra-schedular basis.

The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service for such extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

To begin, the Board notes that the veteran, as a layperson, 
is not qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  As such, his opinion and assertions that he is 
unable to maintain gainful employment due to his service-
connected psychiatric disorder and cervical spine disability 
is not a competent medical opinion.

The record shows that the veteran was last employed in the 
mid-1990s and that before that time he worked for 
approximately 20 years, by his own report, as the manager of 
a trailer park, performing some maintenance work in that 
capacity, and that he retired from that job when he became 
eligible for receipt of SSA retirement benefits.  Although 
the veteran has indicated that he is "too old" to perform 
the type of work he is used to, he does have training at the 
college level, a fact he did not report when he filed his 
claim for (TDIU).  He reported on one occasion that he 
completed college.  He currently plays golf and goes dancing 
on a regular basis.  Although the veteran's treating 
psychiatrist has opined that the veteran's neck disability 
and PTSD render him incapable of working, such opinion is 
accorded little probative value because it is premised on an 
employment history and history of restricted social 
functioning not otherwise borne out in the record.  The 
medical opinions by the veteran's primary care provider and a 
VA examiner do not demonstrate that the veteran is unable to 
work due to his service-connected disabilities.  His primary 
care provider has repeatedly described him as stable, and 
assigned a GAF score of 60.  Similarly, the recent VA 
examiner has stated that the veteran's psychosocial 
functioning was mildly impaired.  

The weight of the credible evidence establishes that the 
veteran is still capable of performing a substantially 
gainful occupation despite his service-connected 
disabilities.  The record reveals that the veteran has a 
completed 5 years of community college, and worked for many 
years at the same job, until he retired due to his age.  
Moreover the age of the veteran may not be considered as a 
factor in the award of TDIU.  It is clear that since his 
retirement, he has not engaged in a concerted effort to seek 
employment.  The competent medical evidence of record reveals 
that the veteran's service-connected disabilities have a 
moderately negative effect on his employability. A disability 
rating itself is recognition that industrial capabilities are 
impaired, and the veteran is in receipt of benefits for a 50 
percent disability rating due to his service-connected 
conditions.  See Van Hoose, supra.  As the competent medical 
evidence of record does not indicate that the veteran is 
incapable of substantially gainful employment due to his 
service-connected conditions, referral for a TDIU on an 
extra-schedular basis is not warranted.  See 38 C.F.R. §§ 
3.321(b)(1), 4.16(b) (2003).

In sum, the veteran's service-connected disabilities do not 
prevent a substantially gainful occupation, and the criteria 
for a TDIU rating are not met.  As the preponderance of the 
evidence is against the claim for a TDIU rating, the benefit- 
of-the-doubt rule is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

ORDER

An increased rating for PTSD with history of anxiety neurosis 
is denied.

An increased rating for degenerative joint disease of the 
cervical spine with history of concussion is denied.

A TDIU rating is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



